Order entered February 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00026-CV

           RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellants

                                                V.

                  MERRITT HAWKINS & ASSOCIATES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09562

                                            ORDER
       Before the Court is appellants’ February 20, 2019 motion for extension of time to file its

opening brief. We GRANT the motion and extend the time to March 14, 2019. Because

appellants’ brief in this accelerated appeal was originally due on February 7, 2019, we caution

appellants that further extension requests will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE